Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 11/30/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kario et al. (Investigation of Rutherford cable using coated conductor Roebel cables as strands; published on 07/04/2013) hereinafter Kario.
Regarding claim 1, Kario discloses a superconducting cable comprising: a former (see Fig.1a and 1b) having a cross-section that includes an obround (see Fig.1b); and one or more flat tapes ( see fig.1a; page 2 col.1; paragraph 1), each flat tape comprising a superconductor (RACC uses a 2G superconducting tape) and being wound helically onto the former ( RACC cables are wound around the former at an angle in a helical form; see Fig.1a).  
Regarding claim 2, Kario discloses wherein the former has a thickness that is less than 20 mm (former in Fig.	1b has a thickness of 10mm).  
Regarding claim 3, Kario discloses wherein the former comprises raised helical ribs, and the one or more flat tapes are wound in parallel between the ribs (see ribs in Fig.1a and Fig.1b where the tape is placed between).  
Regarding claim 4, Kario discloses wherein the former comprises an electrical conductor (the former is made from stainless steel; see page 3 col.2 paragraph 02).  
Regarding claim 5, Kario discloses wherein the former comprises longitudinal slits separating two parallel surfaces of the former (see two slits on each side of the former in fig.2b to sperate two U shape surfaces that are parallel to each other).  
Regarding claim 7, Kario discloses wherein each of the one or more flat tapes has a thickness of less than 0.2 mm (thickness of commercial 2G HTS superpower tape is less than 0.1 mm each) and a width of between 0.1 mm and 12.0 mm (see page 2 col.1 where the tape is between 1.72mm and 1.82mm).  
Regarding claim 8, Kario discloses a rare earth barium copper oxide (REBCO) (see abstract).    
Regarding claim 9, Kario discloses wherein the one or more flat tapes are wound helically onto the former so that the superconductor in each such tape is in tension (page 2 col.1 third paragraph; page 2 col.2 third paragraph; see Fig.1a and Fig.4).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kario as applied to claim 1 above, and further in view of  Sinha et al. (WO 03/012460 A1 hereinafter Sinha).

Regarding claim 6, Kario discloses wherein the former comprises a channel ( see channel formed within former in Fig.1b
Kario fails to specifically disclose the channel retains a thermally conductive coolant fluid.  
Siha discloses a former (see former in Fig.1) with a channel (11) retaining a thermally conductive coolant fluid (coolant flows in the former channel 11).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the coolant as shown by Sinha with the former of Kario in order to bring down the temperature of the device for proper operations.
Claim (s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kario as applied to claim 1 above, and further in view of van der Laan (US 2017/0338009 A1).
Regarding claim 10, Kario fails to specifically disclose a jacket for retaining the one or more flat tapes against a surface of the former.  
Van der Laan discloses, in Fig.1, a jacket (16) for retaining a flat tape (12) against a surface of the former (14).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of van der Laan to modify the superconducting cable of Kario in order to provide protection to the cable.


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 11, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the one or more flat tapes comprise a first insulated tape and a second insulated tape that are wound onto the former in parallel and are configured to carry electrical currents in opposite directions " in combination with the remaining limitations of the claim 1. 
. 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Allais et al. (US 2012/0015815 A1) Ashibe (US 2009/0082210 A1) and Hriose (US 2008/0164048)
Allias discloses a coated conductor.
Ashibe discloses a superconductor cable core.
Hirose discloses a large outside diameter super conductor cable.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/PETE T LEE/Primary Examiner, Art Unit 2848